This appeal is from a decree of the court of chancery in a foreclosure suit. The defendants admitted the execution and delivery of the bond and mortgage, but denied there was any consideration therefor, or that any money or thing of value was ever paid or received thereon.
The vice-chancellor found no merit in the defendants' contention, and we think there was ample proof to support this conclusion.
The decree is therefore affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 14.
For reversal — None. *Page 112